Citation Nr: 0314027	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder, 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel






INTRODUCTION

The veteran had active service from September 1969 to October 
1973.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In April 1999, the RO denied 
service connection for a lung disorder secondary to asbestos 
exposure.  And in January 2000, the RO confirmed an even 
earlier denial (in June 1998) of a lung disorder secondary to 
tobacco use and nicotine dependence.  

The Board issued a decision in December 2002, 
recharacterizing the issues on appeal as follows:  1) whether 
new and material evidence had been submitted to reopen the 
claim for a lung disorder secondary to tobacco use and 
nicotine dependence and, if so, whether service connection 
was warranted; and 2) entitlement to service connection for a 
lung disorder on the alternative basis, secondary to asbestos 
exposure.  As to issue #1, the Board determined that 
new and material evidence had been presented and reopened the 
claim of service connection for a lung disorder secondary to 
tobacco use and nicotine dependence; but the Board went on to 
deny the claim based on this premise.  And as to issue #2, 
the Board deferred appellate consideration of it in order to 
undertake its own evidentiary development.


REMAND

As alluded to above, in December 2002, the Board, itself, 
undertook additional development of this case pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  That 
development has been completed.



In a recent precedent decision, however, Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) determined 
that 38 C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C. 
§ 7104(a).  The CAFC invalidated 38 C.F.R. § 19.9(a)(2) 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (here, the RO) for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC held that this is contrary to the 
requirement of 38 U.S.C. § 7104(a).

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
and "not less than 30 days to respond to the notice," 
because it is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.

VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

An additional relevant medical record was obtained as a 
result of the Board's December 2002 development of this case.  
This record is the report of a VA medical examination (for 
compensation purposes), which the veteran underwent in April 
2003.  However, this evidence has not been considered by the 
RO, and it must be since the veteran has not expressly waived 
this right.  So this case must be remanded to the RO to 
ensure there is no violation of his due process rights.

Accordingly, this case hereby is REMANDED to the RO for the 
following additional actions:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  The RO should inform the 
veteran of the specific types of evidence 
that would help establish his claim and 
should indicate to him which evidence he 
is responsible for obtaining and which 
evidence VA will obtain for him.  

2.  When the development requested above 
has been completed, and any other 
necessary development undertaken, the 
case should be readjudicated by the RO.  
This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
February 2002 Supplemental Statement of 
the Case (SSOC) as a result of the 
Board's development in December 2002.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then the RO should issue another SSOC and 
provide him and his representative an 
appropriate opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




